The Vice-Chancellor :
If the contract of sale is fulfilled, the purchase money will belong to the executors as a part of the assets and will properly come into their hands. The bill shows that a deed from the testatrix to the defendants, as purchasers, was executed by her, and tendered to the defendants before the bill was filed. If the defendants are bound to perform specifically, they may be decreed to accept the deed already executed and tendered, and to pay the purchase money. For the purpose of obtaining such a decree, it is competent for the executors to revive, in their own names, as complainants ; and to go on with the suit, without making parties of the heirs at law or devisees : since they will be bound, not so much by the decree to be made, as by the deed which their ancestor or testatrix has executed. If there is any doubt about the sufficiency of this deed to pass the title, it would be.better for the executors at once to file a bill of revivor and supplement, making the devisees parties defendant.
The executors may have their election, to take an order for the revival of the suit in their own "names merely or for leave to file a bill of revivor and supplement., as they may be advised,